Citation Nr: 0512513	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for the cause of the veteran's death prior to May 
21, 2001.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1917 to June 
1941.  The veteran died in September 1970.  The appellant is 
his widow.
 
This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for the cause of 
the veteran's, effective from May 21, 2001.  

On November 2003 the appellant filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

1.  In an unappealed decision, dated August 1971, the RO 
denied the appellant's  claims for service connection for the 
cause of the veteran's death and nonservice-connected death 
pension benefits.

2.  The RO's August 1971 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.  

3.  The certificate of death on file shows that the cause of 
the veteran's died in September 1970 was respiratory arrest, 
bilateral extensive pneumonitis of nonspecified weeks 
duration and severe chronic bronchitis and emphysema of 
nonspecified years duration.

4.  In January 1989, the appellant filed an informal claim 
for VA benefits, wherein she expressed her intention to apply 
for service connection for the cause of the veteran's death; 
this statement is construed as an informal claim for service 
connection for the cause of the veteran's death and the RO 
thereafter failed to provide a formal application to the 
appellant.

5.  The regulation relating to exposure to certain specified 
vesicant agents during active service, together with the 
subsequent development of certain diseases, was amended to 
permit the grant of service connection for chronic lung 
disease due to in-service mustard gas exposure; although the 
law went into effect January 6, 1993 and was the basis of the 
RO's grant of the appellant's claim for service connection 
for the cause of the veteran's death, it was determined that 
the receipt of the appellant's original claim for service 
connection was May 21, 2002; accordingly, the effective date 
granted was one year earlier than the date of receipt of the 
claim as proscribed by applicable regulation, which was May 
21, 2001. 

6.  At the time the new regulation permitting the grant of 
service connection for chronic lung disease due to in-service 
mustard gas exposure went into effect  January 6, 1993, the 
appellant had a pending claim for service connection for the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The RO's August 1971 decision to deny service connection 
for the veteran's cause of death was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2004).

The requirements for an effective date of January 6, 1993, 
but no earlier, for a grant of service connection for the 
cause of death have been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.114, 3.155, 3.316, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently noted that the VCAA is not applicable to all cases.  
Wensch v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001)).  In this case, to the extent that the 
issue of clear and unmistakable error (CUE) is on appeal, CUE  
must be based on the record and law that existed at the time 
of the prior adjudications in question.  38 C.F.R. § 
20.1403(b).  Therefore, a remand for application of the VCAA 
is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
The Board concludes that the discussions in the Statement of 
the Case and various letters from the adequately informed the 
appellant of the information and evidence needed to 
substantiate her claim for an earlier effective date.  In 
sum, she was notified and aware of the evidence needed to 
substantiate her claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  Here, the Board finds that notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statement of the Case, the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed the appellant 
that she could submit additional evidence concerning her 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all identified relevant medical 
records.  There is no duty to provide an examination or 
medical opinion as the issue here is an earlier effective 
date.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to all cases.  Wensch v. Principi, 15 Vet. App. 
362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In this 
case, the initial question is whether there was CUE in a 1971 
RO decision that denied the appellant's original claim for 
service connection for the cause of the veteran's death, 
which must be based on the record and law that existed at the 
time of the prior adjudications in question.  38 C.F.R. § 
20.1403(b).  Therefore, VCAA not applicable to the CUE aspect 
of the veteran's claim.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  The decision grants an 
earlier effective date of January 6, 1993 for service 
connection for the cause of the veteran's death.  To the 
extent that a question remains regarding duties to notify and 
assist the appellant in adjudicating whether an effective 
date between the 1971 RO decision and January 6, 1993 is 
warranted,  as indicated above, VA has fulfilled these duties 
to the extent possible.  The Board finds that it can consider 
the merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

Service medical records from October 1918 revealed that the 
veteran was hospitalized for treatment of exposure to mustard 
gas in October 1918.  The veteran's death certificate dated 
September 1970, along with post service VA medical records 
from September 1970, showed that the veteran's death was 
caused by; respiratory arrest, bilateral extensive 
pneumonitis, severe chronic bronchitis and emphysema. 

On June 1971 the appellant, the veteran's widow, applied for 
death pension benefits.  The appellant indicated in the 
application that the veteran's cause of death was not 
service-connected.  Nonetheless, the RO considered the her 
claim as being for both, service connection for cause of 
death and death pension benefits.  An August 1971 RO decision 
found that the veteran's death was not service connected, 
therefore the appellant would not be entitled to benefits for 
service connection of the veteran's cause of death.  The RO 
further determined that the appellant's annual income 
precluded her from qualifying for nonservice-connected death 
pension benefits.  The appellant did not appeal the decision.  

In January 1989, the appellant's daughter, acting on behalf 
of the appellant, submitted a request for the veteran's 
service medical records for the purpose of determining 
whether the appellant could be entitled to VA widow benefits.  
The appellant signed the request.  The January 1989 request 
asserted that the veteran became disabled as a result of 
having been exposed to mustard gas during WWII.  She further 
stated that the veteran died at 75 years of age from 
pneumonia due to chronic bronchitis and emphysema, which he 
had for many years preceding his death.  Finally, the 
appellant requested that the RO contact her to advised her of 
any forms she should complete in furtherance of the claim.  
On March 1989 the appellant's daughter, again on behalf of 
the appellant, submitted a written inquiry regarding her 
request for the veteran's medical service records.  She again 
expressed her intent to obtain VA benefits for the appellant.  
In October 1989 the appellant's daughter inquired as to the 
appellant's claim and reiterated her belief that the 
appellant was entitled to widow's benefits.  

An April 1991 report of contact noted that the RO spoke to 
the appellant and explained the basis for the August 1971 RO 
decision.  The RO reported that the appellant was informed 
that her annual income precluded her from qualifying for 
nonservice-connected death pension benefits.  The report of 
contact noted that the RO notified the appellant that in 
order to reconsider her claim for death pension benefits she 
would have to submit evidence of her income status and a 
certified copy of her marriage certificate.  The report of 
contact also noted that the appellant had been advised that 
the veteran's death was not caused by service.

New regulations made effective August 18, 1994 provided a 
finding of service connection for bronchitis and emphysema 
based on the chronic effects of mustard gas.  On May 2002 the 
appellant submitted a formal application form for VA 
compensation benefits for service connection of the veteran's 
cause of death.  An August 2002 RO decision granted service 
connection for the veteran's cause of death as due to 
exposure to mustard gas during service.  The RO authorized 
benefits effective May 2001, one year prior to the receipt of 
the appellant's formal application for benefits.  See 38 
C.F.R. § 3.114(a)(3) (2004).

Legal Analysis 

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.

38 C.F.R. § 3.316 was amended in August 1994, effective from 
January 6, 1993.  See 59 Fed. Reg. 42,497-42,500 (Aug. 18, 
1994), codified at 38 C.F.R. § 3.316.  This regulation links 
the development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or COPD with full-body exposure to 
vesicant agents (including mustard gas).  

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3) (2004).

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
applicant's latter claim, asserting rights, which did not 
exist at the time of the prior claim, is necessarily 
different.  See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 
133 (1991).

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A review of the record reveals that the RO's August 1971 
determination regarding the appellant's claim for service 
connection for the cause of the veteran's death did not 
involve CUE.  The veteran's death could not have been deemed 
to be service connected in 1971 as it was not until more than 
20 years later that new regulations provided a finding of 
service connection for bronchitis and emphysema based on the 
chronic effects of exposure to mustard gas.  (38 C.F.R. 
§ 3.316 was amended in August 1994, effective from January 6, 
1993.  See 59 Fed. Reg. 42,497-42,500 (Aug. 18, 1994).)  The 
August 2002 RO's award of service connection for the 
veteran's cause of death was based in the August 18, 1994 
revision to certain regulatory presumptions regarding service 
connection for bronchitis and emphysema based on the chronic 
effects of exposure to mustard gas.  Thus, but for the 
operation of the presumption, service connection for 
bronchitis and emphysema based on the chronic effects of 
mustard gas could not have been established as there was no 
competent evidence linking the causes of the veteran's death 
to service.  Therefore the veteran's death could not have 
been service-connected in 1971 and no grounds exist that 
would warrant a finding that the RO's August 1971 decision 
should be revised or reversed due to CUE.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a) (2004).

The appellant first submitted a formal application for 
service connection for death benefits in May 2002.  Pursuant 
to the regulations the RO service-connected the appellant's 
claim for cause of death and authorized benefits for a period 
of one year prior to the date of the receipt of the formal 
application.  38 C.F.R. § 3.114(a)(1),(2),(3).  The appellant 
contends that she is entitled to an earlier effective date, 
prior to May 21, 2001, for the grant of service connection 
for the cause of the veteran's death because her original 
claim was filed in January 1989.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2004).

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." It must "identify the benefit sought." 38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

The Board reviewed the record to determine whether an 
informal claim was filed prior to May 2002.  In this case, 
records show that in January 1989, the appellant's daughter 
submitted on behalf of the appellant a request for the 
veteran's service medical records for the purpose of 
determining whether the appellant could be entitled to VA 
widow benefits.  In the correspondence the appellant asserted 
that the veteran became disabled as a result of having been 
exposed to mustard gas during service.  She requested that 
the RO contact her to advised her of any forms she should 
complete in furtherance of the claim.  This statement can be 
construed as an informal claim for service connection for the 
cause of death because the appellant expressed an intent to 
apply for compensation based on her belief that the causes of 
the veteran's death were linked to events during service.  
Moreover, subsequent correspondence from the appellant to the 
RO clearly manifested her belief that she was pursuing death 
pension and compensation benefits.  That is, her statements 
can be fairly construed as a request for service connection 
for the cause of the veteran's death.

There is no indication that the RO provided the appellant 
with forms to complete her claim, including a formal 
application, following the January 1989 correspondence.  
Because the RO failed to forward an application form to the 
appellant after receipt of the informal claim, then the date 
of the informal claim must be accepted as the date of claim 
for purposes of determining an effective date.  Servello, 
supra.  

An April 1991 report of contact in the claims file reflects 
that someone from the  RO spoke to the appellant and informed 
her that the veteran's death was not service-connected and 
notified her of the evidence needed to substantiate a claim 
for nonservice-connected pension benefits.  The RO never 
issued a rating decision denying the appellant's claim.  
Accordingly, at the time 38 C.F.R. § 3.316 was amended in 
August 1994, the appellant's claim remained pending.  
Therefore the appellant is entitled to an effective date 
prior to May 21, 2001, for a grant of service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  As to the precise effective date, the 
provisions of 38 C.F.R. § 3.114 address the situation where 
an award of benefits is based on a liberalizing law, as 
occurred here.  This regulation provides that the effective 
date of such an award "shall not be earlier than the 
effective date of the act."  The effective date of award of 
dependency and indemnity compensation based on change of law 
or administrative issue shall be in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed on 
the initiative of VA within one year from the effective date 
of the law or VA issue, or at the request of a claimant 
received within one year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  
If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  If 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(1),(2),(3).

In this case, the date of the change in law by which service 
connection for bronchitis and emphysema may be presumed for 
those exposed to mustard gas, was August 18, 1994, and 
effective January 6, 1993.  See 59 Fed. Reg. 42,497-42,500 
(Aug. 18, 1994).  As the effective date of the grant of 
service connection for the cause of the veteran's death shall 
not be earlier than the effective date of the act, the 
earliest possible date for the benefit sought in this case 
would be January 6, 1993.  Accordingly, the Board finds that 
an earlier effective date of January 6, 1993, for the grant 
service connection for the veteran's cause of death, is 
warranted.   


ORDER

Entitlement to an effective date of January 6, 1993, but not 
earlier, for a grant of service connection for the cause of 
death. is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


